
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.13


FIRST AMENDMENT TO THE
CAREER EDUCATION CORPORATION
1998 NON-EMPLOYEE DIRECTORS' STOCK OPTION PLAN


        WHEREAS, Career Education Corporation (the "Corporation") has
established and maintains the Career Education Corporation 1998 Non-Employee
Directors' Compensation Plan (the "Plan"), effective as of January 28, 1998; and

        WHEREAS, the Corporation desires to amend the Plan to increase the
"formula" to provide that each Participant (unless otherwise defined in this
Amendment, defined terms used herein shall have the meaning ascribed to them in
the Plan) who continues as a Director, in any year following the year of the
initial grant of an Option to such Participant, shall be granted an option to
purchase 24,000 shares of Common Stock on the date of each annual meeting of the
Corporation's stockholders;

        NOW, THEREFORE, BE IT RESOLVED that, pursuant to the power and authority
reserved to the Corporation by Section 6.1 of the Plan, and pursuant to the
authority delegated to the Committee, the Plan be and hereby is amended,
effective May 17, 2002, in the following manner:

        Section 5.2 is hereby deleted in its entirety and replaced with the
following:

"5.2Grant and Exercise. Each person who is a Director on the Effective Date
shall become a Participant and shall be granted an Option to purchase Eight
Thousand (8,000) shares of Common Stock without further action by the Board or
the Committee. Each person who is subsequently elected or appointed as a
Director shall become a Participant and shall, on his date of election or
appointment, without further action by the Board or the Committee, be granted an
Option to purchase Eight Thousand (8,000) shares of Common Stock. Thereafter, on
the date of each annual meeting of stockholders of the Company after which a
Participant continues as a Director, in any year following the year of the
initial grant of an Option to such Participant, such Participant shall be
granted an Option to purchase Twenty-Four Thousand (24,000) shares of Common
Stock. If the number of shares of Common Stock available to grant under the Plan
on a scheduled date of grant is insufficient to make all automatic grants
required to be made pursuant to the Plan on such date, then each eligible
Director shall receive an Option to purchase a pro rata number of the remaining
shares of Common Stock available under the Plan; provided further, however, that
if such proration results in fractional shares of Common Stock, then such Option
shall be rounded down to the nearest number of whole shares of Common Stock. If
there is no whole number of shares remaining to be granted, then no grants shall
be made under the Plan. Each Option granted under the Plan shall be evidenced by
an Agreement, in a form approved by the Committee, which shall embody the terms
and conditions of such Option and which shall be subject to the express terms
and conditions set forth in the Plan. Such Agreement shall become effective upon
execution by the Participant."

        Except as provided herein, the Plan shall remain in full force and
effect.

        IN WITNESS WHEREOF, the Corporation has caused this amendment to be
executed effective as of the 17th day of May, 2002.

    CAREER EDUCATION CORPORATION                         By:   /s/  JOHN M.
LARSON      

--------------------------------------------------------------------------------

John M. Larson
President and Chief Executive Officer

--------------------------------------------------------------------------------



QuickLinks


FIRST AMENDMENT TO THE CAREER EDUCATION CORPORATION 1998 NON-EMPLOYEE DIRECTORS'
STOCK OPTION PLAN
